DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 10/14/2022. Claims 1, 8, and 13 have been amended. Claim 4 has been previously cancelled. Claims 1-3 and 5-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.KR10-1010-1173737, filed on 06/17/2020.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set for below.
(1)Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.
(3) In view of the new grounds of rejection presented below, the present Office Action is made Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2021/0263864), hereinafter Hanna in view of Cariello (US 2020/0371908), hereinafter Cariello, and further in view of Muroyama et al. (US 2016/0210073), hereinafter Muroyama.
Regarding claims 1 and 8, taking claim 1 as exemplary, Hanna teaches a storage device comprising: 
a nonvolatile memory (Hanna, [0023], The memory components 112A to 112N can include any combination of the different types of non-volatile memory components) including a plurality of memory regions (Hanna, [0033], regions 310A-310N); and 
a controller (Hanna, [0025], controller 115) configured to transmit to a host, when a normal read command for reading user data stored in the nonvolatile memory (Hanna, [0032], During normal operation (operations 230), the host system 120 can issue read commands to the memory subsystem 110; [0020], The memory sub-system 110 can include media, such as memory components 112A-112N. The memory components 112A to 112N can be … non-volatile memory components) and a logical address are received from the host (Hanna, [0030], each read command issued by the host can, in addition to the LBA of the data item to be read by the memory sub-system), an upload request for uploading map data related to a first memory region corresponding to the logical address among the plurality of memory regions (Hanna, [0032], The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification … Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120) based on a map caching count related to the first memory region, 
wherein the map caching count indicates a number of times that a map caching operation has been performed, and 
wherein the map data related to the first memory region is frequently cached in a map caching buffer and also frequently evicted from the map caching buffer.
Hanna does not explicitly teach an upload request for uploading map data based on a map caching count related to the first memory region, wherein the map caching count indicates a number of times that a map caching operation has been performed and wherein the map data related to the first memory region is frequently cached in a map caching buffer and also frequently evicted from the map caching buffer, as claimed.
However, Hanna in view of Cariello teaches uploading map data related to a first memory region corresponding to the logical address among the plurality of memory regions based on a map caching count related to the first memory region (Cariello, [0015], If the L2P information hit ratio falls below an acceptable threshold, or if a number of L2P misses reaches a threshold, the storage system can notify the host device that the L2P information in host memory should be updated, such as using a flag, a bitmap, etc., and the host device can request updated L2P information; [0013]; [0017], [0018]; Note – bitmap tracks LBA regions.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Cariello to track L2P cache miss information related to a nonvolatile memory region, load the missed requested L2P information into the cache, and notify a host to update the L2P information when a number/ratio of the L2P cache misses reaches a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Cariello because it improves consistency and accuracy of the system disclosed in Hanna by updating host L2P to reduce invalid host L2P information (Cariello, [0015]).
The combination of Hanna and Cariello does not explicitly teach wherein the map caching count indicates a number of times that a map caching operation has been performed and wherein the map data related to the first memory region is frequently cached in a map caching buffer and also frequently evicted from the map caching buffer, as claimed.
However, the combination of Hanna in view of Muroyama teaches wherein the map caching count indicates a number of times that a map caching operation has been performed  (Muroyama, [0039], identification information of data that has been evicted from the primary cache 11 more than a predetermined times, namely, identification information of data whose eviction frequency is over a predetermined threshold, is registered in the data management information 13 b. Prefetch processing based on the eviction frequency is performed since data having a higher eviction frequency is more likely to be accessed by the host apparatus again at some time in the future; [0069], [0070]); 
wherein the map data related to the first memory region is frequently cached in a map caching buffer (Muroyama, [0066], processing for storing data read from an HDD in the DE 102 in the primary cache 111 and the secondary cache 112 and processing for copying data stored in the secondary cache 112 to the primary cache 111 will be referred to as “staging”; [0069], the prefetch control unit 131 regularly refers to the staging table, selects a predetermined number of records from the top record in the staging table) and also frequently evicted from the map caching buffer (Muroyama, [0039], identification information of data that has been evicted from the primary cache 11 more than a predetermined times, namely, identification information of data whose eviction frequency is over a predetermined threshold, is registered in the data management information 13 b; [0033], In the data management information 13 b, identification information of data that could be prefetched is registered … This prefetch processing is processing for copying data stored in any one of the storage devices 2 a to 2 c to a cache asynchronously with access by the host apparatus to the data; [0098], When evicting (destaging) data; Note – According to Muroyama, an evicting frequency is associated with a caching (staging) frequency since data needs to be staged before it can be destaged. Muroyama also discloses that the data with a higher eviction frequency is more likely to be accessed by a host some time in future, which should be prefetched into a cache memory in advance in order for the host to access in future. Combining with Hanna and Cariello, a storage can notify a host that L2P data in a host memory should be updated when an eviction frequency of the L2P map data exceeds a threshold and the L2P map data should be prefetched into the host memory.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hanna to incorporate teachings of Muroyama to track eviction/caching frequency of data stored and prefetch data to a cache memory for a host to access in future when an eviction frequency of the data exceeds a threshold. The result of combining Hanna, Cariello, and Muroyama teaches that memory subsystem 110 initiates a L2P map update in host 120 by transmitting to the host 120 a notification when memory subsystem 110 determines that eviction/caching frequency of data stored in the memory subsystem 110 exceeds a threshold. In response to receiving the notification, the host system 120 issues a command to cause the memory subsystem 110 to send the L2P mapping data to the host system 120  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hanna with Muroyama because it improves efficiency and performance of the storage system disclosed in the combination of Hanna by identifying and prefetching the data that is more likely to be accessed by a host device in future into a cache memory (Muroyama, [0039]) .
Claim 8 has similar limitations as claim 1 and is rejected for the similar reasons.
Regarding claims 2, 9, and 10, taking claim 2 as exemplary, the combination of Hanna teaches all the features with respect to claim 1 as outlined above. The combination of Hanna teaches the storage device according to claim 1, wherein the controller compares the map caching count related is to the first memory region with a threshold count, and wherein the controller transmits the upload request to the host when the map caching count is greater than or equal to the threshold count  (Cariello, [0015]; Muroyama, [0039], identification information of data whose eviction frequency is over a predetermined threshold, is registered in the data management information 13 b. Prefetch processing based on the eviction frequency is performed since data having a higher eviction frequency is more likely to be accessed by the host apparatus again at some time in the future; [0062]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hanna to incorporate teachings of Muroyama to track eviction/caching frequency of data stored and prefetch data to a cache memory for a host to access in future when an eviction frequency of the data exceeds a threshold.  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hanna with Muroyama because it improves performance of the storage system disclosed in the combination of Hanna by identifying and prefetching the data that is more likely to be accessed by a host device in future into a cache memory (Muroyama, [0039]) .
Claim 10 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claim 3, the combination of Hanna teaches all the features with respect to claim 1 as outlined above. The combination of Hanna further teaches the storage device according to claim 1, further comprising: a memory configured to store some map data related to each of the plurality of memory regions (Cariello, [0032], In an example, the bitmap includes a bit for each region of multiple, mutually exclusive, regions that span the L2P table;).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Cariello to track L2P cache miss information related to a nonvolatile memory region, load the missed requested L2P information into the cache, and notify a host to update the L2P information when a number/ratio of the L2P cache misses reaches a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Cariello because it improves consistency and accuracy of the system disclosed in Hanna by updating host L2P to reduce invalid host L2P information (Cariello, [0015]).
Regarding claim 5, the combination of Hanna teaches all the features with respect to claim 3 as outlined above. The combination of Hanna further teaches the storage device according to claim 3, wherein the memory  stores a map caching count table including map caching counts for each of the plurality of memory regions (Cariello, [0015]; Muroyama, [0039]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hanna to incorporate teachings of Muroyama to track eviction/caching frequency of data stored and prefetch data to a cache memory for a host to access in future when an eviction frequency of the data exceeds a threshold.  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hanna with Muroyama because it improves performance of the storage system disclosed in the combination of Hanna by identifying and prefetching the data that is more likely to be accessed by a host device in future into a cache memory (Muroyama, [0039]) .
Regarding claim 6, the combination of Hanna teaches all the features with respect to claim 5 as outlined above. The combination of Hanna further teaches the storage device according to claim 5, wherein the controller checks the map caching count of the first memory region with reference to the map caching count table (Muroyama, [0039], threshold; [0069]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hanna to incorporate teachings of Muroyama to track eviction/caching frequency of data stored and prefetch data to a cache memory for a host to access in future when an eviction frequency of the data exceeds a threshold.  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hanna with Muroyama because it improves performance of the storage system disclosed in the combination of Hanna by identifying and prefetching the data that is more likely to be accessed by a host device in future into a cache memory (Muroyama, [0039]) .
Regarding claims 7 and 12, taking claim 7 as exemplary, the combination of Hanna teaches all the features with respect to claim 1 as outlined above. The combination of Hanna further teaches the storage device according to claim 1, wherein the controller adds the upload request to a response to the normal read command and transmits the response to the host (Hanna, [0032], The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification, which can be encoded by any response transmitted to the host system 120 by the memory subsystem 110.).  
Claim 12 has similar limitations as claim 7 and is rejected for the similar reasons.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hanna, Cariello, and Muroyama as applied to claim 8 above, and further in view of Kalyanasundharam et al. (US 2019/0188137), hereinafter Kalyanasundharam.
Regarding claim 11, the combination of Hanna teaches all the features with respect to claim 8 as outlined above. The combination of Hanna does not explicitly teach the operating method according to claim 8, further comprising: increasing the map caching count whenever the map data is read from the nonvolatile memory and stored in a memory in the controller, as claimed.
However, the combination of Hanna in view of Kalyanasundharam teaches the operating method according to claim 8, further comprising: increasing the map caching count whenever the map data is read from the nonvolatile memory and stored in a memory in the controller (Kalyanasundharam, [0022], The cache directory increments the reference count of the first entry to two responsive to receiving an indication that a second cache line of the first region is being cached by a second cache subsystem of the system; Cariello, [0013], A miss occurs when requested L2P information is not currently loaded in the volatile memory … loading the requested L2P information (e.g., an L2P table chunk, etc.) from the non-volatile memory (e.g., NAND)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hanna to incorporate teachings of Kalyanasundharam to increment a count each time a cache line of a region of a memory space is cached. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Kalyanasundharam because it improves efficiency of the storage system disclosed in the combination of Hanna by implementing a reference to track cached data in a memory (Kalyanasundaram, [0021]).

Claims13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (US 2021/0263864), hereinafter Hanna in view of Jo (US 2013/0007488), hereinafter Jo, and further in view of Cariello (US 2020/0371908), hereinafter Cariello and Muroyama et al. (US 2016/0210073), hereinafter Muroyama.
Regarding claim 13, Hanna teaches a controller comprising: 
a first core configured to serve as an interface with a host (Hanna, [0026], The controller 115 can further include host interface circuitry to communicate with the host system 120 via the physical host interface.); 
a memory configured to store a map caching count table including a map caching count for each of a plurality of memory regions included in a nonvolatile memory; and 
a second core (Hanna, [0028], the controller 115 can include a processor 117) configured to determine, when a normal read command for reading user stored in the nonvolatile memory (Hanna, [0032], During normal operation (operations 230), the host system 120 can issue read commands to the memory subsystem 110; 0020], The memory sub-system 110 can include media, such as memory components 112A-112N. The memory components 112A to 112N can be … non-volatile memory components) and a logical address are received from the host (Hanna, [0030], each read command issued by the host can, in addition to the LBA of the data item to be read by the memory sub-system), whether to upload map data related to a first memory region corresponding to the logical address among the plurality of memory regions based on the map caching count related to the first memory region (Hanna, [0032], The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification … Responsive to receiving the notification, the host system 120 can issue the HPB Read Buffer command thus causing the memory system controller 115 to send the L2P mapping data to the host system 120),
wherein the map caching count indicates a number of times that a map caching operation has been performed and 
wherein the map data related to the first memory region is frequently cached in a map caching buffer and also frequently evicted from the map caching buffer.  
Hanna does not teach the controller comprises a first core serves as an interface with a host, a memory configured to store a map caching count table including a map caching count for each of a plurality of memory regions included in a nonvolatile memory; and whether to whether to upload map data related to a first memory region corresponding to the logical address among the plurality of memory regions based on the map caching count related to the first memory region, wherein the map caching count indicates a number of times that a map caching operation has been performed, and wherein the map data related to the first memory region is frequently cached in a map caching buffer and also frequently evicted from the map caching buffer.
However Hanna in view of Jo teaches a controller comprising a first core configured to serve as an interface with a host (Jo, [0050], the first core 111 for performing a host task, namely, a task related to the host 300 … and the second core 112 for performing a memory task, namely, a task related to the nonvolatile memory 200 Fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Jo to include two cores in a memory controller with one core performing tasks related to a host while the other core performs tasks related to memory devices. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Jo because it improves efficiency of the system disclosed in Hanna by reducing power consumption in a storage device that includes a multi-core processor (Jo, [0003], [0004]).
The combination of Hanna does not explicitly teach a memory configured to store a map caching count table including a map caching count for each of a plurality of memory regions included in a nonvolatile memory; and whether to whether to upload map data related to a first memory region corresponding to the logical address among the plurality of memory regions based on the map caching count related to the first memory region; wherein the map caching count indicates a number of times that a map caching operation has been performed, and wherein the map data related to the first memory region is frequently cached in a map caching buffer and also frequently evicted from the map caching buffer, as claimed
However, Hanna in view of Cariello teaches a memory configured to store a map caching count table including map caching counts for each of a plurality of memory regions included in a nonvolatile memory (Cariello, [0015], if a number of L2P misses reaches a threshold, the storage system can notify the host device that the L2P information in host memory should be updated, such as using a flag, a bitmap, etc; [0032], the bitmap includes a bit for each region of multiple, mutually exclusive, regions that span the L2P table; [0013],  miss occurs when requested L2P information is not currently loaded in the volatile memory. In such instances, the storage system (e.g., firmware (FW) of the memory controller, etc.) can free space in the volatile memory (e.g., SRAM) by discarding or flushing to non-volatile memory (e.g., NAND) some L2P information (e.g., an L2P table chunk, etc.) and loading the requested L2P information (e.g., an L2P table chunk, etc.) from the non-volatile memory (e.g., NAND)), and
 whether to upload map data related to a first memory region corresponding to the logical address among the plurality of memory regions based on the map caching count related to the first memory region (Cariello, [0015], If the L2P information hit ratio falls below an acceptable threshold, or if a number of L2P misses reaches a threshold, the storage system can notify the host device that the L2P information in host memory should be updated, such as using a flag, a bitmap, etc., and the host device can request updated L2P information; [0017], [0018]; Note – bitmap tracks LBA regions.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Cariello to track L2P cache miss information related to a nonvolatile memory region, load the missed requested L2P information into the cache, and notify a host to update the L2P information when a number/ratio of the L2P cache misses reaches a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Cariello because it improves consistency and accuracy of the system disclosed in Hanna by updating host L2P to reduce invalid host L2P information (Cariello, [0015]).
The combination of Hanna does not teach wherein the map caching count indicates a number of times that a map caching operation has been performed and wherein the map data related to the first memory region is frequently cached in a map caching buffer and also frequently evicted from the map caching buffer, as claimed.
However, the combination of Hanna in view of Muroyama teaches wherein the map caching count indicates a number of times that a map caching operation has been performed (Muroyama, [0039], identification information of data that has been evicted from the primary cache 11 more than a predetermined times, namely, identification information of data whose eviction frequency is over a predetermined threshold, is registered in the data management information 13 b. Prefetch processing based on the eviction frequency is performed since data having a higher eviction frequency is more likely to be accessed by the host apparatus again at some time in the future; [0069], [0070]); 
wherein the map data related to the first memory region is frequently cached in a map caching buffer (Muroyama, [0066], processing for storing data read from an HDD in the DE 102 in the primary cache 111 and the secondary cache 112 and processing for copying data stored in the secondary cache 112 to the primary cache 111 will be referred to as “staging”; [0069], the prefetch control unit 131 regularly refers to the staging table, selects a predetermined number of records from the top record in the staging table) and also frequently evicted from the map caching buffer (Muroyama, [0039], identification information of data that has been evicted from the primary cache 11 more than a predetermined times, namely, identification information of data whose eviction frequency is over a predetermined threshold, is registered in the data management information 13 b; [0033], In the data management information 13 b, identification information of data that could be prefetched is registered … This prefetch processing is processing for copying data stored in any one of the storage devices 2 a to 2 c to a cache asynchronously with access by the host apparatus to the data; [0098], When evicting (destaging) data; Note – According to Muroyama, an evicting frequency is associated with a caching (staging) frequency since data needs to be staged before it can be destaged. Muroyama also discloses that the data with a higher eviction frequency is more likely to be accessed by a host some time in future, which should be prefetched into a cache memory in advance in order for the host to access in future. Combining the teachings of Cariello and Muroyama, a storage system can notify a host device that L2P data in a host memory should be updated when an eviction frequency of the L2P map data exceeds a threshold and the L2P map data is ready to be prefetched into the host memory.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hanna to incorporate teachings of Muroyama to track eviction/caching frequency of data stored and prefetch data to a cache memory for a host to access in future when an eviction frequency of the data exceeds a threshold. The result of combining Hanna, Cariello, and Muroyama teaches that memory subsystem 110 initiates a L2P map update in host 120 by transmitting to the host 120 a notification when memory subsystem 110 determines that eviction/caching frequency of data stored in the memory subsystem 110 exceeds a threshold. In response to receiving the notification, the host system 120 issues a command to cause the memory subsystem 110 to send the L2P mapping data to the host system 120  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hanna with Muroyama because it improves efficiency and performance of the storage system disclosed in the combination of Hanna by identifying and prefetching the data that is more likely to be accessed by a host device in future into a cache memory (Muroyama, [0039]) .
Regarding claim 14, the combination of Hanna teaches all the features with respect to claim 13 as outlined above. The combination of Hanna further teaches the controller according to claim 13, wherein the second core checks the map caching count of the first memory region with reference to the map caching count table stored in the memory and compares the map caching count of the first memory region with a threshold count, and wherein the second core determines whether to upload the map data related to the first memory region based on a result of the comparison (Cariello, [0015], If the L2P information hit ratio falls below an acceptable threshold, or if a number of L2P misses reaches a threshold, the storage system can notify the host device that the L2P information in host memory should be updated, such as using a flag, a bitmap, etc., and the host device can request updated L2P information; [0017], [0018]; Note – bitmap tracks LBA regions and threshold could be greater than 0 or equal to 1, to indicate a miss).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Cariello to track L2P cache miss information based on non-volatile memory regions and a host device is notified to update L2P information when a number/ratio of L2P misses reaches a threshold. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Cariello because it improves consistency and accuracy of the system disclosed in Hanna by updating host L2P to reduce invalid host L2P information (Cariello, [0015]).
 Regarding claim 15, the combination of Hanna teaches all the features with respect to claim 14 as outlined above. The combination of Hanna further teaches the controller according to claim 14, wherein, when the map caching count related to the first memory region is greater than or equal to the threshold count, the second core transmits, to the first core, information indicating that the map data related to the first memory region is to be uploaded (Muroyama, [0039], identification information of data that has been evicted from the primary cache 11 more than a predetermined times, namely, identification information of data whose eviction frequency is over a predetermined threshold, is registered in the data management information 13 b. Prefetch processing based on the eviction frequency is performed since data having a higher eviction frequency is more likely to be accessed by the host apparatus again at some time in the future; [0062]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hanna to incorporate teachings of Muroyama to track eviction/caching frequency of data stored and prefetch data to a cache memory for a host to access in future when an eviction frequency of the data exceeds a threshold.  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hanna with Muroyama because it improves performance of the storage system disclosed in the combination of Hanna by identifying and prefetching the data that is more likely to be accessed by a host device in future into a cache memory (Muroyama, [0039]) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Jo to include two cores in a memory controller. A first core performs tasks related to a host while a second core performs tasks related to memory devices, and messages can be transmitted between the cores, such as command response back to a host. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Jo because it improves efficiency of the system disclosed in Hanna by reducing power consumption in a storage device that includes a multi-core processor (Jo, [0003], [0004]).
Regarding claim 16, the combination of Hanna  teaches all the features with respect to claim 15 as outlined above. The combination of Hanna further teaches the controller according to claim 15, wherein the first core transmits to the host, based on the information received from the second core, a response to the normal read command, the response including an upload request for the map data related to the first memory region (Hanna, [0032], The memory subsystem 110 can initiate L2P map update (operations 240) by transmitting to the host a corresponding notification, which can be encoded by any response transmitted to the host system 120 by the memory subsystem 110.). 
Regarding claim 17, the combination of Hanna teaches all the features with respect to claim 14 as outlined above. The combination of Hanna further teaches the controller according to claim 14, wherein the second core transmits to the first core, when the map caching count related to the first memory region is less than the threshold count, information indicating that the map data related to the first memory region is not map data to be uploaded (Muroyama, [0039]; Jo, [0058], The shared memory 121 is used to transmit information between the plurality of cores 111 and 112; [0072], an end time of the host task … when a response to an end of the host command is sent to the host 300.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hanna to incorporate teachings of Muroyama to track eviction/caching frequency of data stored and prefetch data to a cache memory for a host to access in future when an eviction frequency of the data exceeds a threshold.  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hanna with Muroyama because it improves performance of the storage system disclosed in the combination of Hanna by identifying and prefetching the data that is more likely to be accessed by a host device in future into a cache memory (Muroyama, [0039]) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hanna to incorporate teachings of Jo to include two cores in a memory controller. A first core performs tasks related to a host while a second core performs tasks related to memory devices, and messages can be transmitted between the cores, such as command response back to a host. A person of ordinary skill in the art would have been motivated to combine the teachings of Hanna with Jo because it improves efficiency of the system disclosed in Hanna by reducing power consumption in a storage device that includes a multi-core processor (Jo, [0003], [0004]).
Regarding claim 18, the combination of Hanna teaches all the features with respect to claim 17 as outlined above. The combination of Hanna further teaches the controller according to claim 17, wherein the first core transmits to the host, based on the information received from the second core, a response to the normal read command, the response excluding an upload request for the map data related to the first memory region (Muroyama, [0039]; Hanna, [0032]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hanna to incorporate teachings of Muroyama to track eviction/caching frequency of data stored and prefetch data to a cache memory for a host to access in future when an eviction frequency of the data exceeds a threshold.  A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Hanna with Muroyama because it improves performance of the storage system disclosed in the combination of Hanna by identifying and prefetching the data that is more likely to be accessed by a host device in future into a cache memory (Muroyama, [0039]) .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136